No. 04-02-00471-CV
In re Shonnya COLLINS
Original Mandamus Proceeding
Arising from the 25th District Court, Guadalupe County, Texas 
Trial Court No. 02-0738-CV
Honorable B.B. Schraub, Judge Presiding

PER CURIAM
Sitting:	Paul W. Green, Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice
 
Delivered and Filed:	July 24, 2002 
PETITION FOR WRIT OF MANDAMUS DENIED
	On July 3, 2002, relator filed a petition for writ of mandamus, complaining of temporary
orders signed by the trial court.  Relator has not provided this court with a copy of the temporary
orders.  Tex. R. App. P. 52.3(j)(1)(A).  This court has determined that relator is not entitled to the
relief sought; therefore, the petition is DENIED.  Tex. R. App. P. 52.8(a).
	Relator shall pay all  costs incurred in this proceeding.
							PER CURIAM
DO NOT PUBLISH